In his motion appellant renews complaint of our decision on practically all of the points raised in the original submission. Each of the bills of exception has again received our careful consideration, same being viewed in *Page 381 
the light of the additional objections made by appellant in his said motion, but we are unable to bring ourselves in accord with any of the contentions made. The special charges were covered by the main charge. The accomplice witnesses who testified showed beyond question the transportation of intoxicating liquor by appellant up to a point near the ferry crossing Red River into Texas, and said witnesses admitted themselves to be so drunk beyond that point as to know little or nothing about what occurred. Other witnesses, whom in Paris, Lamar county, Texas, went out to the car in which the liquor was transported, on the night in question, after there had been a collision between said car and a motorcycle, testified to seeing appellant have in his hands what one witness then thought was a bottle but this witness and others later testified was a fruit jar and that same contained a quantity of whiskey variously estimated. The evidence seems ample to support the judgment of conviction, and we believe none of the contentions made in this motion are sound.
The motion for rehearing will be overruled.
Overruled.